DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11431516. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same subject matter involving redundant power supplies and components in a network system of a vehicle.
Instant Application
Patent
1. A network system comprising: a higher-level device; a first intermediate device connected to the higher-level device so as to communicate with the higher-level device, the first intermediate device being configured to control supply of an electric power to a first lower-level device via a first device being able to be controlled to interrupt; and a second intermediate device connected to the higher-level device so as to communicate with the higher-level device, the second intermediate device being configured to control supply of an electric power to a second lower-level device via a second device being able to be controlled to interrupt, the second lower-level device being a redundant component for the first lower-level device.
1. A network system comprising: an electric power system including a first power supply system and a second power supply system as redundant systems; a higher-level device connected to a first power supply of the first power supply system and a second power supply of the second power supply system; a first intermediate device connected to the higher-level device so as to communicate with the higher-level device, the first intermediate device being connected to the first power supply of the first power supply system, the first intermediate device being configured to control supply of an electric power to a first lower-level device; and a second intermediate device connected to the higher-level device so as to communicate with the higher-level device, the second intermediate device being connected to the second power supply of the second power supply system, the second intermediate device being configured to control supply of an electric power to a second lower-level device that is a redundant component for the first lower-level device, wherein the first power supply and the second power supply are independent in connections from one another.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wang et al. (hereinafter Wang1) (English Translation of CN109606192).
As to claim 1, Wang teaches a network system [FIG. 1, 2, 5, 6 and 7] comprising: 
a higher-level device [FIG. 5: determining module 501]; 
a first intermediate device [FIG. 5: first switching module 502]connected to the higher-level device so as to communicate with the higher-level device, the first intermediate device being configured to control supply of an electric power to a first lower-level device via a first device being able to be controlled to interrupt [page 7, paragraph 8: “a first switch module 502, used for switching the power supply of the electric intelligent automobile from the first power supply to the second power supply when the first power supply supplies power and the power supply voltage of the first power supply is less than the voltage threshold, and charging the first power supply by means of the second power supply”] [the main system 31 includes sub-system (lower-level). When power is supplied to the main system, the sub-system is also supplied with power.]; and 
a second intermediate device [FIG. 5: second switching module 503] connected to the higher-level device so as to communicate with the higher-level device, the second intermediate device being configured to control supply of an electric power to a second lower-level device via a second device being able to be controlled to interrupt, the second lower-level device being a redundant component for the first lower-level device [page 7, paragraph 9: “the second switching module 503 is used for switching the power supply of the electric intelligent automobile from the second power supply to the first power supply when the second power supply is powered, and when a fault occurs in the second power supply”] [the standby system 32 includes sub-system (lower-level). When power is supplied to the standby system, the sub-system is also supplied with power.] [FIG. 2: standby system 32].
As to claim 2, Wang teaches wherein both the first intermediate device and the second intermediate device are connected to a common single power supply [main power supply or standby power supply] [the standby power is not activated until detection of failure of the main power supply].
As to claim 3, Wang teaches wherein all of the higher-level device, the first and second intermediate devices, and the first and second lower-level devices are supplied with an electric power from the common single power supply [main power supply or standby power supply] [the standby power is not activated until detection of failure of the main power supply].
As to claim 4, Wang teaches wherein: the first lower-level device and the second lower-level device are redundant components required during autonomous driving of a vehicle, and the second lower-level device is deactivated by controlling the second device to be in an interrupted state during manual driving of the vehicle [FIG. 2: standby system 32] .
As to claim 5, Wang teaches wherein each of the first device and the second device is a switching device [switching module].
As to claim 6, Wang teaches wherein the first device is provided inside the first intermediate device, and the second device is provided inside the second intermediate device [page 7, paragraph 8: “a first switch module 502, used for switching the power supply of the electric intelligent automobile from the first power supply to the second power supply when the first power supply supplies power and the power supply voltage of the first power supply is less than the voltage threshold, and charging the first power supply by means of the second power supply”] [page 7, paragraph 9: “the second switching module 503 is used for switching the power supply of the electric intelligent automobile from the second power supply to the first power supply when the second power supply is powered, and when a fault occurs in the second power supply”] [Therefore, switch devices are embedded in the first and second switch modules.].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang was cited in the IDS filed on 07/29/2022.